Citation Nr: 0800421	
Decision Date: 01/04/08    Archive Date: 01/22/08	

DOCKET NO.  06-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Jack C. Montgomery VA 
Medical Center (VAMC) in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran from November 6 to 9, 2005, at the Hillcrest Medical 
Center in Tulsa, Oklahoma.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Muskogee, Oklahoma, VAMC, which denied the veteran's request 
for payment of the cost of unauthorized medical treatment he 
received at the Hillcrest Medical Center from November 6 to 
9, 2005.  

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

Because the record forwarded from the VAMC is inadequate to 
perform an appellate review of the issue presented, this case 
must be remanded to the VAMC for additional evidentiary 
development.  


REMAND

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
and which set forth the issue(s) under appellate 
consideration, and to include findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons and bases for those 
findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); 
38 C.F.R. § 19.7(b) (2007).

The veteran in this appeal has claimed entitlement to the 
payment of the cost of unauthorized private medical services.  
Although the VAMC's August 2006 Statement of the Case 
provides the laws and regulations governing the two lawful 
means for a veteran to qualify for such payment, this 
Statement of the Case only includes a discussion of payment 
under the Millenium Health Care Act at 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2007).  

At no time did the VAMC actually include consideration or 
documentary discussion of the veteran's possible entitlement 
to payment of unauthorized medical expenses under 38 U.S.C.A. 
§ 1728 (West 2002) and 38 C.F.R. § 17.120.  Under this later 
authority, a veteran may be entitled to payment of 
unauthorized medical expenses where they were (1) rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, (2) included treatment for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability (the veteran 
has been rated 100 percent disabled since June 2004), and (3) 
VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise or practical.  There are some six 
prerequisites for payment of unauthorized medical expenses 
under the Millenium Health Care Act at 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-1008.  One factor that is required under 
each of these two separate methods for payment of 
unauthorized medical expenses is that VA facilities be shown 
to have not been feasibly available.

The decision by the VAMC in this case only addresses one of 
these multiple preconditions, concluding that VA facilities 
were, in fact, feasibly available, thus denying the veteran's 
claim.  There is, however, a wholly inadequate basis in the 
record for this conclusion, because it is based solely upon 
the assertion that "VA facilities were available," with a 
complete absence of any discussion of the evidence on file, 
or arguments presented by the veteran on his own behalf.  At 
this point, the entirely unsupported conclusory statement 
that "VA facilities were available" is outweighed by the 
objective evidence on file which includes, among other 
things, a record date-stamped July 19, 2006, which appears to 
include a telephone log of multiple contacts between the 
Hillcrest Medical Center and the Muskogee VAMC.

When the veteran first contacted the VAMC with complaints of 
precipitant chest pain, he was told to immediately go to the 
closest facility for treatment.  He apparently reported for 
treatment to the "Cleveland Area Hospital" which was 
apparently close by his residence for initial emergency 
evaluation, and it appears that his claim for payment for 
expenses incurred at this facility was authorized for payment 
by the VAMC.  

At this point, the veteran was apparently advised by 
competent medical personnel at the Cleveland Area Hospital 
that he required additional follow on care and diagnostic 
testing.  The veteran testified that the Muskogee VAMC was 
telephonically contacted to arrange for his transfer to that 
facility from the Cleveland Area Hospital at which point he 
was informed that "they had no beds available," and that VAMC 
personnel instructed him to transfer to one of two hospitals 
in Tulsa, Oklahoma, either Hillcrest Medical Center, or an 
orthopedic hospital in Tulsa, so the veteran arranged for his 
own transfer to the Hillcrest Medical Center.  

Objective communication records from Hillcrest indicate that 
personnel at Hillcrest Medical Center immediately contacted 
the Muskogee VAMC and were told by VAMC personnel that the 
veteran was 60 percent service connected with no insurance 
and that "he will qualify for mill bill [Millennium Health 
Care Act] bec he has been seen within the last 24 mos."  It 
was also noted that the veteran was recorded as being a 
Native American, but that he did not use an Indian facility 
for medical treatment.  It was documented that no Indian 
call-in was needed.  The veteran was then apparently admitted 
to Hillcrest with a notation that Hillcrest would contact the 
Muskogee VAMC the following day.

The first record entry in the Hillcrest telephone log from 
November 8, 2005, was that Hillcrest had received no response 
to the message left on voice mail the previous day regarding 
potential transfer to a VA facility.  Another call was made 
at 10:25 hours and a message left on voice mail.  A return 
call from the VAMC indicated that the responsible individual 
was out of the office, and a VAMC physician spoke to 
Hillcrest personnel stating that VA might not cover expenses 
because the veteran was not at a VA facility.  However, there 
was again no indication provided by VAMC personnel of 
appropriate beds available at any VA facility for the 
veteran's transfer.  The veteran thereafter remained admitted 
to the Hillcrest Medical Center through November 9, 2005, 
during which time he apparently received numerous diagnostic 
tests and a cardiac catheterization at a total cost of some 
$21,000.

The evidence on file at present tends to show that the 
veteran made every effort to secure treatment from the VAMC 
in Muskogee and was refused such treatment or admittance on 
multiple occasions.  On remand, the Board would appreciate if 
the VAMC would provide a statement of adequate reasons and 
bases supporting any conclusion that VA facilities were 
indeed available, if that remains the VAMC's position.  

The other question presented on the issue of whether VA 
facilities were "feasibly available" is whether, given the 
nature and seriousness of the veteran's chest pain and heart 
disease that potential travel from either the Cleveland Area 
Hospital or the Hillcrest Medical Center at Tulsa, Oklahoma, 
the additional distance necessary to the Muskogee VAMC would 
have been a medically sound judgment.  An opinion as to 
whether the veteran could have safely been transported from 
either the Cleveland Area Hospital or Tulsa to the VAMC in 
Muskogee at any time from November 6 to 9, 2005, will require 
a review of the evidence on file and the production of a 
medical opinion by a qualified medical professional.  No such 
opinion is on file.  

Another question presented under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 1720, is whether care or services provided at the 
Hillcrest Medical Center at all times from November 6 to 9, 
2005, were "rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health."  
That is, there is a medical question presented in this appeal 
as to whether all medical care received by the veteran from 
November 6 to 9, 2005, was emergent in nature.  Again, it 
will be necessary for a medical professional to review the 
evidence on file and to produce a written opinion, with 
reasons and bases provided, discussing the emergent nature of 
medical care provided at the Hillcrest Medical Center, and an 
opinion as to whether that there came a point in time when 
the veteran was sufficiently stabilized that any treatment 
provided thereafter cannot be considered to have been 
provided in a medical emergency of such nature that delay 
would have been hazardous to life or health.  This factor 
does not appear to be relevant to a decision under the 
Millenium Health Care Act, although the fifth element under 
that act discusses emergency services being provided in a 
hospital emergency department, up to the point of medical 
stability.  Of course, if it is determined that there came a 
point in time when the veteran was stabilized sufficiently 
for transfer to the Muskogee VAMC, at what point, if ever, 
was the Muskogee VAMC made available to the veteran for his 
transfer?  

Another issue presented in this appeal, under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 is whether "other Federal 
facilities" were actually available to the veteran for 
treatment of his chest pain and heart disease.  Again, the 
communication log maintained by the Hillcrest Medical Center 
specifically noted that the veteran was a Native American, 
but that he did not use an Indian facility for medical 
treatment.  The application of the laws and regulations 
governing payment of unauthorized medical expenses is not one 
regarding choice exercised by a veteran.  The VAMC should 
discover whether the veteran could have been provided 
adequate emergency care and follow-up treatment at any "other 
Federal facility," including an Indian medical facility in 
reasonable proximity to his residence (one to which he could 
have been safely transferred).

There is nothing in the governing laws and regulations which 
requires VA to provide a decision on a claim for unauthorized 
medical expenses which discusses substantively each and every 
precondition for payment of those expenses contained in the 
laws and regulations.  Assuming that a veteran's claim fails 
to meet any particular one of the prerequisite criteria, that 
claim may rightfully be denied, so long as the evidence on 
file adequately demonstrates in an objective manner that the 
veteran fails to meet that particular prerequisite by a 
preponderance of the evidence.  In this case, however, the 
evidence as to whether VA facilities were feasibly available 
is largely in question based on a review of the objective 
evidence on file.  Nonetheless, it would certainly be helpful 
to the Board in any subsequent adjudication if a Statement of 
the Case included findings of criteria for payment of 
unauthorized medical expenses which the veteran did satisfy, 
such as that he is in fact financially liable to the provider 
for emergency treatment, that he is enrolled in the VA health 
care system and received treatment within the 24-month period 
preceding emergency care, that he has no other coverage under 
a healthcare plan contract that would pay in whole or in 
part, and that claim for payment was made within 90 days 
after the date he was discharged from the Hillcrest Medical 
Center.  

For these reasons and bases, the case is REMANDED to the VAMC 
for the following action:

1.  VAMC "adjudication" personnel should 
review the evidence on file and provide 
the veteran with a VCAA notice which 
informs him of the evidence necessary to 
substantiate his claim for payment of 
unauthorized medical expenses.  RO 
adjudication personnel should determine 
which prerequisites under 38 U.S.C.A. 
§§ 1728 and 1725 that the veteran does in 
fact satisfy or qualify for, and then 
specifically notify him of the 
prerequisites that he is not shown to 
satisfy so that he may attempt to produce 
and procure evidence with respect to 
those necessary prerequisites in order to 
substantiate his claim.  He must be 
provided a reasonable amount of time to 
produce any additional evidence or 
argument he may have.

2.  VAMC personnel should conduct 
whatever investigation is necessary for 
the purpose of determining whether "other 
Federal facilities" were available for 
the veteran to have sought adequate 
treatment for his chest pain and heart 
disease as a Native American.  Obviously, 
it must determine whether the veteran was 
eligible for treatment at such facility, 
whether such facility was within a 
reasonable distance for travel given the 
nature of the veteran's heart problems, 
and whether such facility had adequate 
resources for care and treatment of the 
veteran's heart disease.  The results of 
this investigation must be reduced to a 
written report and included in the 
medical expense folder.

3.  The veteran's claims folder and 
medical expense folder must be referred 
to a medical doctor for a review of the 
evidence, of the issues raised above in 
this remand, and the production of an 
opinion as to whether or not the Muskogee 
VAMC or other Federal facilities were 
feasibly available for the treatment the 
veteran received at the Hillcrest Medical 
Center from November 6 to 9, 2005.  Any 
conclusion that the VAMC in Muskogee was 
feasibly available must include an 
adequate explanation of the objective 
evidence on file indicating that the 
veteran was refused a bed at that 
facility at the point that he was 
discharged from the Cleveland Area 
Hospital and referred to the Hillcrest 
Medical Center and the Hillcrest 
communication log indicating that 
multiple contacts were unsuccessful in 
obtaining the veteran's transfer to the 
Muskogee VAMC.  Additionally, the doctor 
reviewing the evidence on file is 
requested to provide a medical opinion as 
to whether all or any part of the medical 
treatment received by the veteran at the 
Hillcrest Medical Center was emergent in 
nature such that a prudent lay person 
would reasonably expect that delay in 
seeking immediate medical attention would 
be hazardous to life or health.  It 
certainly appears that the veteran was 
not considered medically fit for 
discharge at the time he was transferred 
from the Cleveland Area Hospital (which 
services apparently the Muskogee VAMC has 
paid, recognizing that they were emergent 
in nature) to the Hillcrest Medical 
Center.  The question presented is 
whether all medical services provided the 
veteran at the Hillcrest Medical Center 
were emergent in nature, or whether there 
is an identifiable point in time after 
which further care or treatment was not 
emergent in nature.  A complete 
explanation of the detailed reasons and 
bases for each conclusion and opinion 
provided is absolutely necessary.

4.  After completing the above 
development, VAMC adjudication personnel 
should again address the veteran's claim 
for payment of private medical expenses 
incurred at the Hillcrest Medical Center 
from November 6 to 9, 2005, in accordance 
with the governing laws and regulations.  
If the decision is not to the veteran and 
his representative's satisfaction, they 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the development requested 
in this remand, and which provides a 
separate analysis for entitlement to 
payment of unauthorized medical expenses 
under both 38 U.S.C.A. §§ 1725 and 1728.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  When returned to the Board, 
both the veteran's existing VA claims 
folder and the medical expense file must 
be returned for Board review.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



